Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11088088 (hereinafter Pat-88) in view of Simsek-Ege (US 20140339621).

Regarding claim 1. The claim 10 of Pat-88 discloses the claim 1 except the polysilicon structure incrementally decreasing in width with decreasing elevation from an uppermost elevation of the stack structure to a lowermost elevation of the stack structure.
However, Simsek-Ege discloses polysilicon structure 116 incrementally decreasing in width with decreasing elevation from an uppermost elevation of the stack structure to a lowermost elevation of the stack structure (Fig 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 10 of Pat-88 to have the Simsek-Ege’s feature for the purpose of providing enhanced device integration.

Regarding claim 2. The claim 10 of Pat-88 in view of Simsek-Ege discloses the claim 2.

Regarding claim 5. The claim 10 of Pat-88 in view of Simsek-Ege discloses the claim 1. Simsek-Ege discloses the dielectric material 150 substantially conforms to the steps of the opposing staircase structures (Fig 1).

Regarding claim 6. The claim 10 of Pat-88 in view of Simsek-Ege discloses The microelectronic device of claim 1, Simsek-Ege discloses wherein a single material layer [0008] of the dielectric material separates the polysilicon structure from the steps of the opposing staircase structures (Fig 1).

Regarding claim 9. The claim 16 of Pat-88 discloses the claim 9. Because the claim 16 of Pat-99 discloses a forming of the tier, the claim 16 essentially includes the step of pattering. But the claim 16 of Pat-99 des not disclose the polysilicon structure incrementally decreasing in width with decreasing elevation from an uppermost elevation of the preliminary stack structure to a lowermost elevation of the preliminary stack structure.
  However, Simsek-Ege discloses polysilicon structure 116 incrementally decreasing in width with decreasing elevation from an uppermost elevation of the stack structure to a lowermost elevation of the stack structure (Fig 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 16 of Pat-88 to have the Simsek-Ege’s feature for the purpose of providing enhanced device integration.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simsek-Ege (US 20140339621).

Regarding claim 1. Fig 1 of Simsek-Ege discloses A microelectronic device, comprising:
a stack structure (OX/POLY) comprising insulative structures (OX) vertically interleaved with conductive structures (POLY) and arranged in tiers forming opposing staircase structures having steps at ends of the tiers (see also Fig 7); and
a polysilicon structure 116 between the opposing staircase structures and lined by a dielectric material 150,
the polysilicon structure incrementally decreasing in width with decreasing elevation from an uppermost elevation (near 114) of the stack structure to a lowermost elevation (near 104) of the stack structure (Fig 1).

Regarding claim 5. Simsek-Ege discloses The microelectronic device of claim 1, wherein the dielectric material substantially conforms to the steps of the opposing staircase structures. (Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege (US 20140339621).

Regarding claim 4. Simsek-Ege discloses The microelectronic device of claim 1. But Simsek-Ege does not explicitly disclose wherein a ratio of an entire height of the polysilicon structure to a greatest width of the polysilicon structure is at least about 1:1.
However, Fig 1 of Simsek-Ege discloses an entire height of the polysilicon structure is substantially greater than a greatest width of the polysilicon structure.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Simsek-Ege discloses the claimed dimension for the purpose of providing highly integrated memory structure.    

Allowable Subject Matter
Claims 12-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a polysilicon structure between the staircase structure and one of the slits, the one of the slits bordering the at least one of the blocks, a horizontal distance, between the one of the slits and the steps of the staircase structure, incrementally decreasing with increasing elevational proximity to a source/drain region below the stack structure.”

Claims 9-11 would be allowable if overcome the nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “substantially replacing the other structures with conductive structures to form a stack structure comprising the insulative structures and the conductive structures vertically interleaved with the insulative structures”.

Claims 2-3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the nonstatutory double patenting rejection and then rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a slit structure extending through the polysilicon structure between the opposing staircase structures.”

Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “at least one contact extending, through one or more of the polysilicon structure and the stack structure, to one of the steps.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826